Ogden, J.
The Attorney General has filed a motion to dismiss this cause for the want of jurisdiction, for the reason that the record fails to show that a notice of an appeal was given and made a matter of record in the court below. Notice of an appeal in the court below is a condition precedent to the jurisdiction of this court, and unless the record shows affirmatively that notice was given this court cannot take jurisdiction of the cause. (Paschal’s Digest, Articles 3190 and 1510; Fairchild v. The State, 23 Texas R., 176; Messnee v. Lewis, 17 Texas R., 520.) This cause is therefore dismissed for the want of jurisdiction.
Dismissed.